PS 8
          Case 1:19-cr-02058-SMJ            ECF No. 131        filed 05/20/20      PageID.438 Page 1 of 2
(3/15)
                                                                                                          FILED IN THE
                               UNITED STATES DISTRICT COURT                                           U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON


                                                             for                                 May 20, 2020
                                            Eastern District of Washington                           SEAN F. MCAVOY, CLERK




 U.S.A. vs.                     Bybee, Karleigh                          Docket No.          0980 1:19CR02058-SMJ-5


                               Petition for No Action on Conditions of Pretrial Release

        COMES NOW Arturo Santana, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Karleigh Bybee, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the Court at Yakima, Washington, on the 22nd day of January 2020, under the following conditions:

Special Condition #4: Defendant shall submit to a substance abuse evaluation and undergo any recommended substance
abuse treatment as directed by the United States Probation/Pretrial Services Office. Prior to commencing any evaluation
or treatment program, Defendant shall provide waivers of confidentiality permitting the United States Probation Office and
the treatment provider to exchange, in any form and at any time, any and all diagnostic information, treatment
recommendation information, or compliance reports, or records related to Defendant’s conditions of release and supervision,
and evaluation, treatment, and performance in the program. It shall be the responsibility of defense counsel to provide such
waivers.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Ms. Bybee is alleged being in violation of her pretrial release conditions by failing to comply with her
intensive outpatient substance abuse treatment program on or about May 13, 2020.

Conditions of pretrial release were reviewed and signed by Ms. Bybee on March 2, 2020, acknowledging an understanding
of her pretrial release conditions including special condition number 4.

On May 13, 2020, this officer received a report via email from Barth and Associates (Barth) stating that the defendant’s file
was closed due to the defendant not attending her regularly scheduled groups. The letter noted that it appears the defendant
is unable or unwilling to participate in intensive outpatient treatment at this time. If the defendant’s circumstances in the
future change, Barth remains willing to work with her.

On May 15, 2020, Ms. Bybee contacted Barth and scheduled an individual session with her counselor on May 18, 2020.

On May 18, 2020, Ms. Bybee attended the appointment with her counselor and committed to re-engage with her intensive
outpatient treatment program at Barth via telehealth.

On May 19, 2020, this officer contacted Barth and verified that Ms. Bybee attended her intensive outpatient group and has
resumed her treatment plan.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME
  PS-8
         Case 1:19-cr-02058-SMJ         ECF No. 131      filed 05/20/20        PageID.439 Page 2 of 2
  Re: Bybee, Karleigh
  May 19, 2020
  Page 2

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       May 19, 2020
                                                            by        s/Arturo Santana
                                                                      Arturo Santana
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[ X]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer

                                                                                05/20/2020
                                                                        Date
